In an action for damages based upon the alleged wrongful dismissal of respondent in breach of a contract of employment, appeal is taken from an order denying defendant’s motion for judgment on the pleadings, under rule 112 of the Rules of Civil Practice, on the ground that the alleged contract of employment is void under the Statute of Frauds. Order reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. The note or memorandum upon which respondent relies evidences only a hiring at will *855{Martin v. New York Life Ins. Co., 148 N. Y. 117; Watson v. Gugimo, 204 Ñ. Y. 535; Bulkley v. Kaolin Products Co., 187 App. Div. 103; Rider v. Standard Safety Razor Corp., 237 App. Div. 853), and recourse may not be had to parol evidence to establish a different intention of the parties {Drake v. Seaman, 97 N. Y: 230; Matter of Levin, 276 App. Div. 739; Brodlie v. Fink, 275 App. Div. 1061). Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.